         Case 1:20-cv-00007-LGS Document 109 Filed 04/30/20 Page 1 of 4


                                   UNITED STATES
                       SECURITIES AND EXCHANGE COMMISSION
                                        Boston Regional Office
                                         33 Arch St., 24th Floor
                                           Boston, MA 02110
                                       Telecopier: (617) 573-4590


DIVISION OF ENFORCEMENT                                                  Kathleen Shields
                                                                         Telephone: (617) 573-8904
                                                                         E-mail: shieldska@sec.gov


                                                        April 30, 2020
BY ECF
Honorable Lorna G. Schofield
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 1106
New York, NY 10007

       RE:     Securities and Exchange Commission v. Bajic, et al., No. 1:20-cv-00007-LGS

Dear Judge Schofield:

        In accordance with the Court’s January 10, 2020 Order (Dkt. No. 40), the plaintiff
Securities and Exchange Commission (“Commission”) and counsel for defendants Rajesh Taneja
(“Taneja”), and Christopher McKnight (“McKnight”) hereby submit the following information
in advance of the initial pre-trial conference for this matter. The Commission’s counsel has
reached out to counsel for Aaron Wise about this submission but has not received a response.
Counsel for defendant Bajic obtained an extension of the pretrial conference as to him so he is
not joining in this letter at this time. See Dkt. No. 78.

   (1) Nature of the case; principal claims and defenses; major legal and factual issues most
       important to resolving the case.

         Commission’s statement: This is a securities fraud enforcement action. The principal
claims are (1) that defendants Bajic and Taneja, and the entities they controlled (defendants
Norfolk Heights Ltd., Fountain Drive Ltd., Island Fortune Global Ltd., Crystalmount Ltd.,
Wisdom Chain Ltd., SSID Ltd., Sure Mighty Ltd., and Tamarind Investments Inc.), schemed
with defendants Ciapala and Killarney, the principals of defendant Blacklight SA (all
collectively, the “Platform Defendants”), to enable public company control persons fraudulently
to sell stock to retail investors in the public United States securities markets; (2) that defendants
McKnight and Wise facilitated the transfer of funds for the public company control persons and
fraudulently disguised the sources of funds used to pay for stock promotional services, in
furtherance of the scheme. The Commission alleges that the Platform Defendants thereby
violated Sections 5(a), 5(c), and 17(a)(1) and (3) of the Securities Act of 1933 (“Securities Act”),
and Sections 10(b), 13(d), and 15(a) of the Securities Exchange Act of 1934 (“Exchange Act”)
and Rules 10b-5(a) and (c) thereunder; as well as aided and abetted various control groups’
violations of Sections 5(a), 5(c), and 17(a)(1) and (3) of the Securities Act and Section 10(b) of
the Exchange Act and Rules 10b-5(a) and (c) thereunder. The Commission alleges that
defendant McKnight violated Section 17(a)(3) of the Securities Act and aided and abetted
                                                    1
         Case 1:20-cv-00007-LGS Document 109 Filed 04/30/20 Page 2 of 4


violations by the Platform Defendants and various control groups of Sections 5(a), 5(c), 17(a)(1)
and (3) of the Securities Act, and Section 10(b) of the Exchange Act and Rules 10b-5(a) and (c)
thereunder. The Commission alleges that defendant Wise aided and abetted violations by the
Platform Defendants and various control groups of Sections 5(a), 5(c), 17(a)(1) and (3) of the
Securities Act and Section 10(b) of the Exchange Act and Rules 10b-5(a) and (c) thereunder.

        The Commission believes that the major factual and legal issues important to resolving
this case will focus on the nature and frequency of the communications between and among the
Platform Defendants and the control groups, and among Bajic, Taneja, McKnight and Wise
relating to the stock promotional payments, to establish the defendants’ state of mind when
engaging in repeated transactions following similar patterns.

       Taneja’s statement: Mr. Taneja disagrees with the Commission’s version of the facts and
maintains his innocence.

       McKnight’s statement: Mr. McKnight disputes the allegations made as to him and
reserves all rights and defenses.

   (2) Subject Matter Jurisdiction and Venue.

        Commission’s statement: This Court has jurisdiction over this action pursuant to Section
22(a) of the Securities Act [15 U.S.C. §77v(a)] and Sections 21(d), 21(e), and 27 of the
Exchange Act [15 U.S.C. §§78u(d), 78u(e), 78aa]. Venue lies in this Court pursuant to Section
22(a) of the Securities Act [15 U.S.C. §77v(a)] and Section 27 of the Exchange Act [15 U.S.C.
§78aa]. Certain of the acts, practices, transactions and courses of business alleged in this
Complaint occurred within the Southern District of New York, and were effected, directly or
indirectly, by making use of means or instrumentalities of transportation or communication in
interstate commerce, or the mails. For example, certain individuals who reside in the Southern
District of New York purchased the stock that was sold by the Platform Defendants as part of the
scheme described in the complaint.

   (3) Motions that any party seeks or intends to file, (ii) pending motions and (iii) other
       applications that are expected to be made at the status conference.

               a. Plaintiff’s Anticipated Motions to Discuss at Pretrial Conference

        The Commission’s orders to show cause why default judgments should not be entered as
to defendants Crystalmount Ltd., Fountain Drive Ltd., Island Fortune Global Ltd., Norfolk
Heights Ltd., Sure Mighty Ltd, and Wisdom Chain Ltd. are scheduled to be heard at the same
time as the pretrial conference. The Commission does not have other motions to discuss at the
conference.

   (4) Brief description of any discovery that has already taken place, and any discovery that
       is likely to be admissible under the FRE and material to proof of claims and defenses
       raised in the pleadings.

           Commission’s Statement: During the investigation that preceded the filing of this
   case, the Commission gathered information primarily through investigative subpoenas and
                                                2
        Case 1:20-cv-00007-LGS Document 109 Filed 04/30/20 Page 3 of 4


   testimony, and requests for information issued through foreign securities regulators. As part
   of the discovery to be conducted in this case, the Commission intends to request additional
   discovery including communications by and between the defendants, their banks and their
   brokerage firms, and with the control groups who were directing their buying and selling
   activity. The Commission also expects to take the defendants’ depositions, including
   30(b)(6) depositions of the defendant entities.

          Taneja’s Statement: Mr. Taneja reserves his right to all discovery under the relevant
   laws and rules, as at this early stage he is unable to ascertain what his needs may be.

   (5) A computation of each category of damages claimed, see FRCP 26(a)(1)(A)(iii).

        The remedies sought by the Commission are set forth in the prayer for relief section of
the Complaint, Dkt. No. 4. The Commission seeks permanent injunctions prohibiting all
defendants from engaging in, or aiding and abetting, further violations of the sections of the
Securities Act and Exchange Act they are alleged to have violated. The Commission also seeks
disgorgement of all of the defendants’ ill-gotten gains and unjust enrichment, plus prejudgment
interest. While the precise calculation of disgorgement will depend on information obtained in
discovery, the Commission expects to seek at least the following approximate amounts of
disgorgement: (i) from the Blacklight Defendants and Bajic-Taneja Defendants jointly and
severally: $35 million as described in paragraphs 4 and 74 of the Complaint; (ii) from the
Blacklight Defendants an additional approximately $25 million as described in paragraph 4 of
the Complaint; (iii) from the Bajic-Taneja Defendants an additional approximately $7.7 million
as described in paragraph 4 of the Complaint; (iv) from defendant Wise approximately $308,980;
and (v) from defendant McKnight approximately $322,520. The Commission further seeks an
order requiring each of the defendants to pay civil monetary penalties pursuant to Section 20(d)
of the Securities Act [15 U.S.C. §77t(d)] and Section 21(d)(3) of the Exchange Act [15 U.S.C. §
78u(d)(3)].

   (6) A statement describing the status of any settlement discussions and whether the parties
       would like a settlement conference.

       The Commission’s counsel has had preliminary settlement discussions with counsel for
defendants Bajic, Taneja, McKnight and Wise. The parties do not believe that a settlement
conference would be useful at this time and will continue to have settlement discussions
independently.

       (7) Any other information that the parties believe may assist this Court in resolving the
       action:

        The Commission provides this update on the service of process. The Commission is still
waiting from proofs of service from their Hague Convention service requests for entity
defendants SSID Ltd. (sent to Hong Kong on 1/17/2020), and Tamarind Investments Inc.
(received in Anguilla on 1/28/20). The Commission’s Office of International Affairs has reached
out to the Central Authority in these countries to inquire as to status.

      The Commission has made a request for Hague Convention service to the United
Kingdom to serve defendant Ciapala, who is currently incarcerated. That request was originally
                                               3
         Case 1:20-cv-00007-LGS Document 109 Filed 04/30/20 Page 4 of 4


sent on January 17, 2020, and was updated to include additional information requested by the
United Kingdom’s Central Authority in February 2020. The Commission is waiting for a
response to this request for service.

         The Commission made requests for Hague Convention service to the Canton of Geneva,
Switzerland for defendants Killarney and Blacklight SA on January 22, 2020. Those requests
were returned unserved by Geneva’s Central Authority on or about March 18, 2020 because the
Central Authority has taken the position that the Commission, as a governmental authority, is not
a civil litigant entitled to use the Hague Service Convention. The Commission is now working
to request the assistance of Swiss authorities in serving process under the appropriate instrument,
the 1973 US-Swiss Mutual Legal Assistance Treaty (MLAT). The SEC’s treaty request is
currently pending approval with the U.S. Central Authority. The Commission is seeking the
requested service on an expedited basis.


                                                     Respectfully submitted,

                                                       /s/ Kathleen Burdette Shields
                                                     Kathleen Burdette Shields
                                                     Counsel for Securities & Exchange Comm’n

                                                      /s/ Tor Ekeland
                                                     Tor Ekeland
                                                     Counsel for Rajesh Taneja

                                                      /s/ Robert Giacovas
                                                     Robert A. Giacovas
                                                     Anna Pia D. Felix
                                                     Counsel for Christopher McKnight




                                                4
